                                              Case 3:20-cv-02141-LB Document 79 Filed 12/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JOHN DOE,                                          Case No. 20-cv-02141-LB
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING HABEAS
                                  13                v.                                        PETITION
                                  14       WILLIAM P. BARR, et al.,                           Re: ECF No. 1, 72, 73
                                  15                       Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18         The petitioner, a citizen of Haiti and a lawful permanent resident of the United States,

                                  19   petitioned under 28 U.S.C. § 2241 for his release from immigration custody at the Yuba County

                                  20   Jail on the ground that his medical issues — latent tuberculosis, chronic post-traumatic disorder,

                                  21   and depression — make him vulnerable to COVID-19.1 He challenges his confinement as

                                  22   violations of both substantive and procedural due process under the Fifth Amendment.2 The court

                                  23   previously granted his motions for temporary restraining order and preliminary injunction, and

                                  24   ordered his release.3 The court now grants the petition.

                                  25

                                  26   1
                                        Pet. – ECF No.1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations
                                       are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Id. at 29–39 (¶¶ 83–90).
                                  28   3
                                           Orders – ECF Nos. 27, 60.

                                       ORDER – No. 20-cv-02141-LB
                                              Case 3:20-cv-02141-LB Document 79 Filed 12/17/20 Page 2 of 3




                                   1                                                STATEMENT

                                   2         The TRO and the preliminary-injunction order summarize the facts.4 The court incorporates

                                   3   those summaries by this reference. The parties submitted more evidence after the preliminary-

                                   4   injunction hearing. In short, the evidence summarizes the number of detainees and inmates at the

                                   5   jail, the positive tests for COVID-19 that have occurred there, the safety practices that the jail

                                   6   employs to minimize the risks from COVID-19, and the ability to see medical staff.5

                                   7

                                   8                                            GOVERNING LAW

                                   9         A federal district court can grant a writ of habeas corpus if the petitioner “is in custody in

                                  10   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241; accord

                                  11   Gonzalez v. Bonnar, No. 18-cv-05321-JSC, 2019 WL 330906, at *2 (N.D. Cal. Jan. 25, 2019).

                                  12         “It is well established that the Fifth Amendment entitles aliens to process of law in deportation
Northern District of California
 United States District Court




                                  13   proceedings.” Demore v. Kim, 538 U.S. 510, 523 (2003) (cleaned up). A civil detainee’s

                                  14   confinement is unconstitutional under the Fifth Amendment if his conditions of confinement

                                  15   “amount to punishment.” Bell v. Wolfish, 441 U.S. 520, 535 (1979); Jones v. Blanas, 393 F.3d

                                  16   918, 932 (9th Cir. 2004) (quoting Bell, 441 U.S. at 535); accord Bent v. Barr, 445 F. Supp. 3d

                                  17   408, 413–14 (N.D. Cal. 2020). “[P]unitive conditions may be shown (1) where the challenged

                                  18   restrictions are expressly intended to punish, or (2) where the challenged restrictions serve an

                                  19   alternative, non-punitive purpose but are nonetheless excessive in relation to the alternative

                                  20   purpose, . . . or are employed to achieve objectives that could be accomplished in so many

                                  21   alternative and less harsh methods.” Jones, 393 F.3d at 932 (cleaned up).

                                  22

                                  23

                                  24

                                  25   4
                                           Orders – ECF Nos. 27 at 2–11, 60 at 2–4.
                                  26   5
                                         Lind Supp. Decl. – ECF No. 72-1 at 2–3 (¶¶ 2–6); Rabinovich Fourth Decl. – ECF No. 76-1 at 3–4
                                       (¶¶ 7, 9); Rodarte Decl. – ECF No. 74-2 at 2–3 (¶¶ 2–4), 4 (¶ 9); Garbers Emails, Ex. 1 to Rodarte
                                  27   Decl. – ECF No. 74-2 at 7–8; Mull 8/1/2020 Email, Ex. 6 to Rodarte Decl. – ECF No. 74-2 at 54–57;
                                       Rodarte Supp. Decl. – ECF No. 75-1 at 2 (¶ 2); Zack 12/14/2020 Email, Ex. 1 to Rodarte Supp. Decl. –
                                  28   ECF No. 75-1 at 5–6.

                                       ORDER – No. 20-cv-02141-LB                           2
                                              Case 3:20-cv-02141-LB Document 79 Filed 12/17/20 Page 3 of 3




                                   1                                                ANALYSIS

                                   2         The court previously granted the petitioner’s release and enjoined the government from re-

                                   3   detaining him except under certain conditions. In its return, the government reiterates its

                                   4   arguments about the procedural appropriateness of a 28 U.S.C. § 2241 petition, exhaustion of

                                   5   administrative remedies, the petitioner’s Article III standing, and the constitutionality of the

                                   6   petitioner’s confinement.6 The court rejected the arguments previously, and the court’s analysis is

                                   7   unchanged. The government points to changed conditions, including a declining detainee

                                   8   population, but the changes do not support a different outcome given the petitioner’s medical

                                   9   vulnerability, the current surge in COVID-19 cases, and the confirmed cases at the jail. The

                                  10   petitioner continues to abide by his conditions of release and ICE’s monitoring requirements.7 The

                                  11   court thus grants the petition and allows the petitioner’s continued release until COVID-19

                                  12   developments allow his safe return to the custody of the Department of Homeland Security.
Northern District of California
 United States District Court




                                  13

                                  14                                              CONCLUSION

                                  15         The court grants the petition, allows the petitioner’s continued release, and enjoins the

                                  16   respondents from re-detaining the petitioner until circumstances allow his safe return to custody.

                                  17   The court orders the parties to submit updates every 90 days. The first update is due March 4,

                                  18   2021, one week before the March 11, 2021 case-management conference. If circumstances are

                                  19   unchanged the court likely will continue the case-management conference another 90 days.

                                  20         The plaintiff’s proposed order has additional conditions of release. The court asks the parties

                                  21   to confer and submit any revised conditions in a standalone order. The court’s previous conditions

                                  22   of release remain in effect.

                                  23         IT IS SO ORDERED.

                                  24         Dated: December 17, 2020                     ______________________________________
                                                                                          LAUREL BEELER
                                  25                                                      United States Magistrate Judge
                                  26

                                  27   6
                                           Return – ECF No. 72 at 15–29.
                                  28   7
                                           Doe Decl. – ECF No. 74-1 at 8–9 (¶¶ 3–10).

                                       ORDER – No. 20-cv-02141-LB                          3
